Citation Nr: 0928683	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-07 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1971 to 
December 1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2007, 
a statement of the case was issued in January 2008, and a 
substantive appeal was received in February 2008.  The 
Veteran testified at a travel board hearing at the RO in 
December 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claimed stressors include an incident in 
approximately June 1972 when driving a truck to Nha Trang 
when the brakes gave out and a civilian was killed.  The 
Veteran claims he was assigned to the 60th Aviation, Assault 
Helicopter Company at that time.  He states that he was 
initially charged with manslaughter.  He further reports 
being taken to the MP Headquarters in Na Trang and then 
released back to his unit.  He reports he was sent to see a 
psychiatrist in Saigon the following day.  The Veteran has 
also reports that the civilian's death was eventually deemed 
an accident and the victim's family was financially 
compensated for their loss.  

Another claimed stressor involves combat operations while 
serving as a door gunner on helicopters on several missions.  
The Veteran's DD Form 214 shows that the Veteran had service 
in Vietnam, apparently from October 20, 1971, to October 19, 
1972.  This record also shows that the Veteran's decorations 
include the Aircraft Crewmans Badge and that he was 
helicopter doorgunner qualified.  

The RO has undertaken action to attempt to corroborate the 
claimed stressors.  It appears that the Veteran's complete 
personnel records have not been located.  The RO has 
determined that the truck accident stressor could not be 
referred to the Joint Services Records Research Center 
(JSRRC) as the stressor dealt with the death of a civilian 
and JSRRC cannot verify the death of a civilian.  

At the Board hearing, the Veteran's representative requested 
further action to include a review of unit records.  Given 
the details of the incident as reported by the Veteran, the 
Board believes that there may be other sources which might 
document the accident and subsequent investigation.  In 
addition to a review of unit records of the 60th Aviation, 
Assault Helicopter Company, appropriate requests to the Army 
Criminal Investigation Division and Judge Advocate General 
Corps. would seem reasonable.  Moreover, in view of the need 
for such further action, it is reasonable to include a 
direction for another request for the Veteran's complete 
service personnel records and service treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request unit records of the 60th 
Aviation, Assault Helicopter Company for 
the period surrounding June 1972 to 
include documentation of helicopter combat 
missions and the truck accident claimed by 
the Veteran.  

     The RO should also take appropriate 
action to request the reports of any 
investigation by the Army Criminal 
Investigation Division and Judge Advocate 
General Corps. into the claimed June 1972 
truck accident and to include any records 
of the Veteran being initially charged 
with manslaughter and compensation being 
paid to the civilian's family.  

    Another request should also be made to 
the National Personnel Records Center for 
the Veteran's complete personnel file (to 
include any disciplinary records in the 
restricted file or "R-fiche"and complete 
service treatment records. 

Any additional development or follow-up 
actions recommended by any of the 
resources noted above should be 
accomplished.  

2.  If and only if the RO obtains enough 
information to either determine that the 
Veteran participated in combat or to 
verify one of the Veteran's stressors, the 
Veteran should be afforded an examination 
by a psychiatrist to ascertain the nature 
and etiology of any current psychiatric 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any medically 
indicated special tests, including PTSD 
psychological testing, should be 
accomplished.  The examiner should clearly 
report all psychiatric disorders found to 
be present.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's PTSD is 
causally related to the Veteran's service 
in Vietnam, particularly whether the PTSD 
is related to the Veteran's verified 
stressors.  

3.  The RO should then review the expanded 
record and determine if service connection 
may be granted for PTSD.  Unless the 
benefit sought is granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


